EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Smith (#46067) on 4/19/2021.

The application has been amended as follows: 

Claim 1:
An ophthalmic laser probe comprising:
a handle having a handle distal end and a handle proximal end;
a handle base of the handle having at least one handle base limb wherein the handle base limb is at least partially disposed in a handle end cap;
an actuation mechanism guide of the handle;
an actuation mechanism having an actuation mechanism distal end and an actuation mechanism proximal end wherein the actuation mechanism is disposed in the actuation mechanism guide and wherein the actuation mechanism is configured to actuate in the actuation mechanism guide;
at least one actuation control guide of the handle having an actuation control
guide distal end and an actuation control guide proximal end;

a single housing tube having a housing tube distal end and a housing tube proximal end wherein the housing tube proximal end is disposed in the handle and wherein the housing tube has dimensions configured for performing ophthalmic surgery;
an optic fiber having an optic fiber distal end and an optic fiber proximal end wherein the optic fiber is disposed in the handle, the actuation mechanism, and the housing tube wherein the optic fiber distal end is adjacent to the housing tube distal end 
a buffer of the optic fiber configured to protect an optical property of the optic fiber; and 
wherein a first actuation of the actuation control within the actuation control guide towards the actuation control guide proximal end is configured to retract the optic fiber housing and the optic fiber relative to the housing tube and curve the housing tube.

Drawings
The drawings are objected to because Figure 4 show different elements of the invention separated from each other without anything identifying these elements as forming together to create the invention. Applicant should include a bracket around all the elements for Figure 4 that helps clearly identify these elements as cooperating to form a specific structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites an ophthalmic laser probe that includes a handle having a distal and proximal end, a handle base having at least one handle base limb with the base limb being at least partially disposed in a handle end cap, an actuation mechanism guide, and an actuation mechanism with a proximal and distal end with the actuation mechanism disposed in the actuation 
The prior art does not disclose this ophthalmic laser probe with all of these specific limitations claimed. Furthermore, no combination of prior art obviates this combination. Therefore, the claimed invention is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792